Case 9:19-cv-81160-RS Document 187 Entered on FLSD Docket 02/26/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-Smith/Matthewman

  APPLE INC.,

                        Plaintiff,
                                                                                    KJZ

          v.                                                               Feb 26, 2020
  CORELLIUM, LLC,
                                                                                      West Palm Beach
                        Defendant.


                   ORDER GRANTING JOINT MOTION TO BRING ELECTRONIC
                        EQUIPMENT INTO THE COURTROOM [DE 186)

         THIS CAUSE comes before the Court on the parties' Joint Motion to Bring Electronic

  Equipment into the Courtroom ("Motion") [DE 186]. The Court has considered the Motion and

  the pertinent portions of the record.

      Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion [DE 186] is

  GRANTED:

      1. Jessica Stebbins Bina, Esq., and Emily Pincow, Esq., counsel for Apple Inc., may bring the

         following equipment into the courtroom for use at the hearing scheduled for February 27,

         2020 at 10:00 a.m.:

               •   Laptops, along with associated external drives/discs and cords

               •   Cell phones

     2. Justin Levine, Esq., Lizza Constantine, Esq., and David Hecht, Esq., counsel for

         Corellium, LLC, may bring the following equipment into the courtroom for use at the

         hearing scheduled for February 27, 2020 at 10:00 a.m.:

               •   Laptops, along with associated external drives/discs and cords




                                                                                                        l
Case 9:19-cv-81160-RS Document 187 Entered on FLSD Docket 02/26/2020 Page 2 of 2




          •   Cell phones
                                                          ,..c.,
 DONE AND ORDERED in West Palm Beach, Florida, this;z.,p of February, 2020.
                                                                   I




                                               v)~'J'--\~
                                               WILLIAM MAT'filEWMAN
                                               United States Magistrate Judge




                                           2
